Case 3:18-cv-00428-DMS-MDD Document 295 Filed 11/02/18 PageID.4699 Page 1 of 2



                                                                                                                          Print Form
                                         United States District Court
                                          SOUTHERN DISTRICT OF CALIFORNIA

  Ms. L, et al.,                                         Plaintiff,
                                                                              Civil No.          18-cv-00428
                                                 v.                     PRO HAC VICE APPLICATION
  U.S. ICE, et al.                                     Defendant.
                                                                               Non-Party Objector Ms. M.D-L
                                                                             Party Represented

  I,                    Emily Nicklin                         hereby petition the above entitled court to permit me
                           (Applicant)

  to appear and participate in this case and in support of petition state:
         My firm name: Kirkland & Ellis LLP
         Street addt·ess: 300 North LaSalle
         City, State, ZIP:Chicago, IL 60654
         Phone number: ----------------------------
                           312-862-2387
          Email:           emily.nicklin@kirkland.com
                      Oct 29, 1977 I was admitted to practice before
         That on                                                                    ------------
                                                                           Illinois Bar
                            (Date}                                                               {Name of Court)

             and am currently in good standing and eligible to practice in said court,
             that I am not currently suspended or disbarred in any other court, and
             that I D have) !Zl have not) concurrently or within the year preceding this application made
             any pro hac vice application to this court.
                                     {If previous application made, complete the following)
  Title of case                                                                                       /
                                                                                                        ....-,

  Case Number                                                        Date of Application          ,:/ ,,
                                                                                                7
  Application: _D_G_ r_a-nt_e _d--0-D-en-ied________
                                           -                                                /_...,,.�-7-
                                                                                         _ __
          l declare under penalty of perjury that the foregoing is true and
                                                                                                                           •



  I hereby designate the below named as associate local counsel.
  Ashley Neglia                                                              --------------
                                                                             213-680-8 l l 4
                                                                             (Telephone)
  {Name)




  333 South Hope Street
  (Street)                                                                                                         (Zip code)
                                                                                                                      •


  I hereby consent to the above designation.
Case 3:18-cv-00428-DMS-MDD Document 295 Filed 11/02/18 PageID.4700 Page 2 of 2




  Pro Hac Vice (For this one particular occasion)

  An attorney who is not a member of the California State Bar, but who is a member in good standing of,
  and eligible to practice before, the bar of any United States court or of the highest court of any State or
  of any Territory or Insular possession of the United States, who is of good moral character, and who has
  been retained to appear in this Court, be permitted to appear and participate in a particular case. An
  attorney is not eligible to practice pursuant to this paragraph if any one or more of the following apply
  to him/her: (1) he/she resides in California, (2) he/she is regularly employed in California, or (3) he/she
  is regularly engaged in business, professional, or other activities in California.

  The pro hac vice application shall be presented to the Cleric and shall state under penalty of perjury
  (1) the attorney's residence and office address, (2) by what court he/she has been admitted to practice
  and the date of admission, he/she is in good standing and eligible to practice in said court,
  (4) that he/she is not currently suspended or disbarred in any other court, and (5) if he/she has
  concurrently or within the year preceding his/her current application made any pro hac vice application
  to this court, the title and the case number of each matter wherein he made application, the date of
  application, and whether or not his/her application was granted. He/She shall also designate in his
  application a member of the bar of this Court with whom the Court and opposing counsel may readily
  communicate regarding the conduct of the case and upon whom papers shall be served. He/She shall
  file with such application the address, telephone number and written consent of such designee.

   Fee:   $206.00

   If application and fee require submission via U.S. Mail, please contact:

                                                        CASD Attorney Admissions Clerk
                                                        (619) 557-5329
